216 U.S. 617
30 S.Ct. 576
54 L.Ed. 639
BALTIMORE & OHIO SOUTHWESTERN RAILROAD COMPANY,  Plaintiff in Error,v.UNITED STATES.
Nos. 124, 125.
Supreme Court of the United States
March 14, 1910

1
Messrs. Edward Colston, Judson Harmon, A. W. Golsmith, and George Hoadly for plaintiff in error.


2
The Attorney General and the Solicitor General for defendant in error.


3
Judgments affirmed   by a divided court and causes remanded to the District Court of the United States for the Southern district of Ohio.


4
Rehearing granted and cases restored to the docket for reargument and assigned to be heard on the first Tuesday of the next term (October 11) after the cases already assigned for that day.